Citation Nr: 0516342	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-28 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for gouty arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from to May 1960 to May 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

Gouty arthritis was not manifested during service or within 
one year of separation and is not attributable to active 
service.  


CONCLUSION OF LAW

Gouty Arthritis was not incurred or aggravated during active 
duty service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1131, 1112, (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(b) which became effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  First, VA 
has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a July 2001 letter 
from the RO to the claimant.  In this case, the claimant was 
informed of the duty to notify, the duty to assist, to obtain 
records, and examinations or opinions.  The claimant was 
specifically advised of the type of evidence which would 
establish the claim and the claimant was afforded additional 
time to submit such evidence.  Thus, the claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  The veteran was 
also provided notice that he should submit pertinent evidence 
in his possession per 38 C.F.R. § 3.159(b)(1).  The claimant 
was advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  VCAA 
notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).  Thus, in sum, the claimant was informed of the duty 
to notify, the duty to assist, to obtain records, and 
opinions.  The claimant was specifically advised of the type 
of evidence that would establish the claim.  The claimant has 
been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  Second, VA 
has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  
In the instant case, VA has made efforts to develop the 
record.  The records satisfy 38 C.F.R. § 3.326.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  Accordingly, the Board concludes it 
should proceed, as specific notice as to what evidence the 
claimant could or should obtain has been provided in effect 
and no additional pertinent evidence was submitted.  There is 
no indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Analysis

The veteran has appealed the denial of service connection for 
arthritis (gouty arthritis) of multiple joints.  In essence, 
he asserts that during service he was exposed to the cold and 
that his arthritis is due to such cold exposure.

Clearly, the veteran is competent to report that he was 
exposed to the cold during service.  However, he is not 
competent to establish the etiology of his gouty arthritis.  
The service medical records were negative for complaints, 
findings or manifestations of gouty arthritis.  When examined 
for separation purposes, his spine, musculoskeletal system, 
lower extremities, upper extremities and feet were normal.  
This evidence tends to establish that the veteran did not 
have any form of arthritis during service.  

After service, the veteran reported at the time of a VA 
examination in 2001 that during service he had painful joints 
associated with cold weather, but it resolved.  However, over 
the years he had increasing pain and a diagnosis was made.  
The Board accepts that the veteran has gouty arthritis.  
However, there is no competent evidence of gouty arthritis 
during service or within 1 year of separation from service.  
Furthermore, there is no competent evidence of arthritis 
within decades of separation from service and there is no 
competent evidence relating the remote post-service diagnosis 
to any incident of service, including the veteran's report of 
cold exposure.  

At this time, the earliest competent evidence of gouty 
arthritis is in the 1980's with no competent evidence linking 
the onset to service.  The veteran's own assertion as to the 
cause is not competent and does not present a basis to allow 
the claim.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  



ORDER

Entitlement to service connection for gouty arthritis is 
denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


